MEMORANDUM **
Patricia Nesbitt and Woodrow Burley appeal pro se the district court’s order dismissing with prejudice the Washington state unlawful detainer action which Burley attempted to remove. We have appellate jurisdiction pursuant to 28 U.S.C. § 1291.
We vacate the district court’s order and dismiss the federal proceedings for lack of jurisdiction.
VACATED and DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.